AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
                                                       JUDGMENT
                             Plaintiff-Respondent,
          v.                                           Case Number: 2:12-cr-00145-MMD-GWF
                                                       (Related Case 2:13-cv-02053-MMD)

RYAN MASTERS,

                             Defendant-Petitioner.


          Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
          the jury has rendered its verdict.

          Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
          or heard and a decision has been rendered.

 X        Decision by Court. This action came for consideration before the Court. The issues have been
          considered and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED that Ryan Masters’ motion to vacate (ECF No. 386) is
denied.
          IT IS FURTHER ORDERED AND ADJUDGED that a certificate of appealability is denied.
          IT IS FURTHER ORDERED AND ADJUDGED that judgment is hereby entered and this case is
closed.


          __ January 7, 2019___                                DEBRA K. KEMPI
          Date                                                Clerk



                                                               /s/ D.R. Morgan
                                                              Deputy Clerk
